Citation Nr: 0820183	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  06-03 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel





INTRODUCTION

The veteran had active military service from September 1962 
to August 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of February 2005 and December 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.

The case was before the Board in March 2008 when it was 
remanded for additional development.  


FINDINGS OF FACT

1.  The veteran does not have Meniere's disease that is 
related to military service.

2.  The veteran does not have headaches that are related to 
military service.


CONCLUSIONS OF LAW

1.  The veteran does not have Meniere's disease that is the 
result of disease or injury incurred in or aggravated by 
active military service; nor is Meniere's disease proximately 
due to or the result of service-connected hearing loss and 
tinnitus.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.310 (2007); 38 C.F.R. § 3.310 
(2006).

2.  The veteran does not have headaches that are the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1) removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2004, March 2006, and September 2006.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, any timing errors have 
been cured in the process of the previous remand and RO 
subsequent actions.  Id.)  Consequently, the Board does not 
find that the late notice under the VCAA requires remand to 
the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also provided a statement of the 
case (SOC) and three supplemental statements of the case 
(SSOCs) reporting the results of its review of the issues and 
the text of the relevant portions of the VA regulations.  The 
veteran was apprised of the general criteria for award of a 
rating and for assigning an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and secured examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Disability that is proximately due to or the result of a 
service-connected disease or injury is considered service 
connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  In this regard, the Board notes that 
there has been an amendment to the provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection based on aggravation may be made.  This 
had not been VA's practice, which strongly suggests that the 
recent change amounts to a substantive change in the 
regulation.  Given what appear to be substantive changes, and 
because the veteran's claim was pending before the regulatory 
change was made (the RO accepted a letter received September 
5, 2006, as a claim), the Board will consider the version of 
38 C.F.R. § 3.310 in effect before the change, which version 
favors the claimant.  

Meniere's disease

Initially, the Board notes that the service medical records 
do not contain any indication of symptoms or complaints 
related to Meniere's disease.

However, the record contains a June 2006 hearing examination 
by T.N., M.D., which diagnosed the veteran with a 
constellation of symptoms associated with sensorineural 
hearing loss, and hearing asymmetry consistent with Meniere's 
disease.  An entry in the outpatient treatment records dated 
in August 2006 noted that the veteran fell three weeks prior 
and landed on his knee secondary to vertigo.

The Board notes that the veteran is currently service 
connected for hearing loss and tinnitus, and was afforded a 
VA examination in 2008 to determine whether any diagnosed 
Meniere's disease was caused or made worse by the veteran's 
service connected hearing loss and tinnitus or was otherwise 
related to the same disease process that caused the service-
connected hearing loss and tinnitus.  

At the April 2008 VA examination, the examiner noted a 
diagnosis of Meniere's syndrome in 1986, and noted that the 
veteran had surgery on his left ear in 1986.  The veteran 
reported episodes that presented with nausea and diaphoresis, 
and he described the dizziness as "getting that hebees", 
and noted that he felt like he would almost pass out, felt 
lightheaded, and had severe headaches during these episodes.  
He reported that the episodes started with nausea, followed 
by a headache with photophobia, and tunnel vision changes and 
visual aura.  He reported that he was unsure if the headaches 
were always unilateral, and noted that the episodes usually 
occurred about once per month.  The veteran denied true 
vertiginous episodes, but did report occasional episodes of 
tinnitus that lasted about five minutes at a time.  He 
somewhat described aural fullness and noted that he had to 
clean out his ears several times per day.

On examination, the examiner noted that Meniere's disease 
presents with unilateral low-frequency sensorineural hearing 
loss, vertigo, tinnitus and aural fullness.  It was 
specifically noted that the veteran's history was not 
consistent with the diagnosis of Meniere's disease as he did 
not describe vertigo, had high frequency sensorineural 
hearing loss, and only had rare five-minute episodes of 
tinnitus.  The examiner stated that the high frequency 
sensorineural hearing loss was more likely related to loud 
noise exposure or presbycusis, and noted that his symptoms of 
headache, nausea, photophobia, and visual aura were 
consistent with the diagnosis of migraine headaches.  
Therefore, the examiner opined that the veteran did not have 
Meniere's disease; because the disease was not diagnosed, the 
examiner had no additional comments as to a relationship with 
military service.

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Evidence must show that the veteran 
currently has the disability for which benefits are being 
claimed.  

Here, the most recent April 2008 VA examiner, A.R., M.D. did 
not diagnose the veteran with Meniere's disease.  She 
explained that Meniere's disease presents with unilateral 
low-frequency sensorineural hearing loss, vertigo, tinnitus 
and aural fullness, and stated that the veteran's history was 
not consistent with the diagnosis of Meniere's disease 
because he did not describe vertigo, had high frequency 
sensorineural hearing loss, and only had rare five-minute 
episodes of tinnitus.  A June 2006 record by Dr. N. diagnosed 
the veteran with hearing asymmetry consistent with Meniere's 
disease, and an entry in the outpatient treatment records 
dated in August 2006 noted that the veteran fell three weeks 
prior and landed on his knee secondary to vertigo, and stated 
that the veteran was placed on uroxatral and lipo flavonoid 
for vertigo.  In this case, it is significant that even the 
June 2006 examiner did not definitely diagnose Meniere's 
disease.  Even the assessment that the veteran's symptoms 
were consistent with Meniere's was made over 30 years after 
discharge from the military.  In short, Meniere's has not 
been definitively diagnosed.  The veteran has symptoms 
consistent with such a disease process, but the disease has 
not been clinically confirmed.  The VA examiner provided 
detailed reasons for concluding that the veteran did not in 
fact have the disease and these reasons do not appear 
inconsistent with the remaining record.  This examiner also 
reviewed the record and the veteran's history and symptoms in 
arriving at her conclusions, which causes the Board to give 
added weight to this medical opinion.  Absent a contrary 
opinion, the Board is persuaded by the examiner's 
explanation.  As such, service connection for Meniere's 
disease may not be granted on a direct or secondary basis.  
The preponderance of the evidence is against the claim.

Headaches

Initially, the Board notes that the veteran has consistently 
contended that his headaches are related to an in-service 
incident that occurred in 1964 in Munich, Germany, when the 
veteran was trying to pull an engine off a vehicle, and a 
fellow soldier tried to help him with a pry bar, but the bar 
slipped and struck the veteran just below the eye.  (This 
incident was described by the veteran at a January 2005 VA 
examination, and again in January 2006 to his private 
physician, and finally, at the most recent April 2008 VA 
examination.)  However, information obtained from the 
National Personnel Records Center failed to verify that the 
alleged incident occurred.

The veteran was afforded a VA examination in April 2008, at 
which point the examiner noted that the veteran was seen for 
frontal headaches in March 1964, while serving on active 
duty.  At this examination, the veteran reported that he 
experienced headaches every other day that lasted for hours, 
but stated that less than half of the attacks were 
prostrating.  He reported that his frontal headaches 
mentioned in the March 1964 in-service notation had persisted 
from the time he left the military, and he noted that he had 
no right orbital rim fracture and secondary nasal deformity 
before the 1964 injury.  The veteran noted that his headaches 
started in 1964, and again related that he had a head injury 
while in Germany and was taken to Munich Hospital where he 
had sutures below his right eye in a dispensary and was kept 
overnight.  He stated that at the time of the injury he was 
pulling an engine pack out of a vehicle while trying to 
loosen tight bolts and was unable to move the bolts so 
someone hit a socket wrench with a sledge hammer and this 
bounced back and hit him in the face.  He reported that he 
went to the medic three or four times and had an x-ray that 
showed a fracture of the right infraorbital ridge.

The examiner stated that the question at hand was whether the 
March 1964 notation of a frontal headache represented the 
same disease process that was currently seen by the examiner.  
The examiner noted that he had read the March 1964 report, 
which noted that the veteran had no fever but was having 
frontal headaches, and was given an antihistamine and pain 
medicine, and the examiner noted that there was no follow-up 
of this condition, which indicated to him that the service 
department clinicians were treating an upper respiratory 
infection with the medication.  The examiner opined that he 
could not resolve the issue of whether the veteran's 
currently diagnosed headaches were attributable to military 
service without resorting to mere speculation, explaining 
that the veteran gave the same history as before regarding 
the undocumented military injury which he claimed resulted in 
facial trauma and led to his headaches.

In this case, although the veteran currently experiences 
headaches, there is no indication by way of medical opinion 
that suggests that the currently diagnosed headaches are 
related to military service.  The first post-service 
indication of headaches in the record was not until the 
January 2005 VA examination, 30 years after discharge from 
active duty, which suggests that the March 1964 in-service 
headaches were acute and transitory because there was no 
documented continuity of symptomatology thereafter.  
Additionally, the record does not contain a medical opinion 
establishing a connection between the veteran's currently 
diagnosed headaches and military service, including the March 
1964 entry that noted frontal headaches.  In fact, the April 
2008 examiner opined that this March 1964 entry appeared to 
be related to an upper respiratory infection because the 
medication administered to the veteran at that time included 
antihistamines, and there was no follow-up.  Indeed, it 
appears curious that the veteran was seen in March 1964 for 
headaches and no mention was made of the orbital rim fracture 
that had, according to the veteran, been the cause of the 
headaches.  The absence of a comment regarding etiology and 
the absence of continued complaints or treatment tends to 
refute the veteran's version of events.  In other words, it 
does not appear likely that the veteran would have suffered 
an injury as claimed and that same month report to the 
dispensary with a complaint of frontal headaches and not 
mention the then-recent trauma to the face that was the very 
cause of the headache, or to have continued problems as he 
claims and not mention it during the several visits to the 
dispensary he made after the March 1964 incident.  He also 
completed a report of medical history in June 1965 and 
specifically indicated that he in fact had not had frequent 
or severe headaches.  Such evidence refutes the contention 
that he had chronic headaches since the March 1964 accident.  
As the record does not contain a medical nexus opinion 
relating headaches to service, and does not indicate 
continuity of symptomatology, the Board finds that service 
connection for headaches is not warranted.  The preponderance 
of the evidence is against the claim.


ORDER

Entitlement to service connection for Meniere's disease is 
denied.

Entitlement to service connection for headaches is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


